DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “wherein at least the struts comprise a cured adhesive material.”  The claim is indefinite as it is not clear what other elements of the composite may comprise the cured adhesive material, could all elements comprise a cured adhesive material?




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5174231), in view of Kolarik (US 2001/0002412 A1).
With respect to claim 8, White discloses a cementitious composite for in-situ hydration (abstr.), the cementitious composite comprising a first layer – element 12 – a cementitious mixture disposed along the first layer, the mixture including a plurality of particles (col. 5, lines 16-21, Fig. 2), and a second layer disposed along the cementitious mixture, opposite the first layer (col. 4, lines 61-68, Figs. 1 and 2), wherein the first layer and the second layer are configured to prevent the plurality of cementitious particles from migrating out of the cementitious composite (col. 5, lines 45-57), wherein the first layer and the second layer are secured to each other using a needle punching process (col. 6, lines 65-68, col. 7, lines 1-25).
White discloses at least a portion of the plurality of particles being coated with an adhesive (col. 5, lines 16-21), but is silent with respect to an interconnected structure disposed within the cementitious mixture and extending between the first layer and the second layer, the interconnected structure comprising a cured adhesive material that is flexible such that the cementitious composite can be rolled and unrolled prior to hydration of the cementitious mixture, the interconnected structure permitting hydration 
Kolarik also discloses that an adhesive is provided to coat the porous stone particles (0136, Figs. 11 and 12).  The adhesive is an epoxy resin – element 20 - which penetrates the stone-like body (0136), wherein the adhesive can be formed of impregnate composition 23, that can be the same as the adhesive  - element 5 (0077), which upon curing can be flexible (0103).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the cured adhesive forms an interconnected structure comprising a cured adhesive material within the stone-like body to strengthen the structure comprising a plurality of particles (0124, 0136, Figs. 5, 11 and 12).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the composite of White with the adhesive of Kolarik so that it forms an interconnected structure within the cementitious mixture and extends between the first and second layers of White to strengthen the mixture.  Since the cured adhesive of Kolarik is flexible (0103), it would have been obvious to one of ordinary skill in the art that the cementitious composite of White and Kolarik can be rolled and unrolled prior to hydration of cementitious mixture.  Regarding the recitation “the interconnected structure permitting hydration of the cementitious mixture”, that recitation relates to how the composite would behave when in use.  Kolarik discloses that the adhesive does not penetrate the particles and may be 
Regarding claim 14, White and Kolarik teach the composite of claim 8.  White teaches a composite, wherein the first layer and the second layer are secured to each other using the needle punching process (col. 7, lines 1-25).
As to claim 15, White and Kolarik teach the composite of claim 14.  White teaches a composite comprising a plurality of fibers that extend between the first layer and the second layer to secure the first layer and the second layer together, wherein the plurality of fibers are pulled from the first layer and the second layer during the needle punching process (col. 7, lines 11-25).
With respect to claim 16, White and Kolarik teach the composite of claim 15.  White teaches a composite wherein at least the plurality of fibers are pulled from both the first layer and the second layer (col. 7, lines 11-25).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, in view of Kolarik, and further in view of Krasnoff et al. (US 2016/0186434 A1) (“Krasnoff”).
With respect to claim 17, White and Kolarik teach the composite of claim 8.  The references are silent with respect to a membrane as recited in the claim.  Krasnoff discloses a composite including a membrane coupled to an exterior surface of the first layer, the membrane configured to waterproof the first layer (0075).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed .
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5112665), in view of Kolarik.
With respect to claim 8, Alexander discloses a cementitious composite for in-situ hydration (abstr.), the cementitious composite comprising a first layer – element 12 – a cementitious mixture disposed along the first layer, the mixture including a plurality of cementitious particles, wherein at least a portion of the plurality of particles is coated with an adhesive (col. 4, lines 5-9, 37-41, Fig. 2), and a second layer – element 14 disposed along the cementitious mixture, opposite the first layer (col. 4, lines 19-30, Figs. 1 and 2), wherein the first layer and the second layer are configured to prevent the plurality of cementitious particles from migrating out of the cementitious composite (col. 5, lines 1-11), wherein the first layer and the second layer are secured to each other using a quilting process (col. 4, lines 42-45, col. 5, lines 12-13).
Alexander is silent with respect to an interconnected structure disposed within the cementitious mixture and extending between the first layer and the second layer, the interconnected structure comprising a cured adhesive material that is flexible such that the cementitious composite can be rolled and unrolled prior to hydration of the cementitious mixture, the interconnected structure permitting hydration of the cementitious mixture.   Alexander discloses a cementitious composite that can be rolled and unrolled (Fig. 4).  Kolarik discloses a porous stone-like body (abstr.), wherein an adhesive – element 5 – penetrates the stone-like body binding stone particles (0124, Fig. 5).  The adhesive is an epoxy resin that can be flexible upon curing (0103).
Kolarik also discloses an adhesive is provided to coat the porous stone particles (0136, Figs. 11 and 12).  The adhesive is an epoxy resin – element 20 - which penetrates the stone-like body (0136), wherein the adhesive can be formed of impregnate composition 23, which can be the same as the adhesive  - element 5 (0077), which can be flexible upon curing (0103).  
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the cured adhesive forms an interconnected structure comprising a cured adhesive material within the stone-like body to strengthen the structure comprising a plurality of particles (0135).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the composite of Alexander with the adhesive of Kolarik so that it forms an interconnected structure within the cementitious mixture and extends between the first and second layers of Alexander to strengthen the mixture.  Since the cured adhesive of Kolarik is flexible (0103), it would have been obvious to one of ordinary skill in the art that the cementitious composite of Alexander and Kolarik can be rolled and unrolled prior to hydration of cementitious mixture.  
Regarding the recitation “the interconnected structure permitting hydration of the cementitious mixture”, that recitation relates to how the composite would behave when in use.  Kolarik discloses that the adhesive does not penetrate the particles and may be drained to provide a more open aggregate structure (0136).  Since Kolarik discloses an open aggregate structure it would have been obvious to one of ordinary skill in the art that the composite of Alexander and Kolarik would include an interconnected structure 
Regarding claim 9, Alexander and Kolarik teach the composite of claim 8.  Kolarik teaches a composite wherein the first layer and the second layer are secured to each other using the quilting process (col. 4, lines 42-45, col. 5, lines 12-13).
As to claim 10, Alexander and Kolarik teach the composite of claim 9.  Alexander discloses a strand that is sewn onto the cementitious composite, the strand extending between the first layer and the second layer to secure the first layer and the second layer together (col. 4, lines 25-30, Figs. 1 and 2),

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander, in view of Kolarik, and further in view of Krasnoff et al. (US 2016/0186434 A1).
With respect to claim 17, Alexander and Kolarik teach the composite of claim 8.  The references are silent with respect to a membrane as recited in the claim.  Krasnoff discloses a composite including a membrane coupled to an exterior surface of the first layer, the membrane configured to waterproof the first layer (0075).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the composite of Alexander and Kolarik with a membrane as disclosed in Krasnoff to waterproof the first layer of Alexander.


Claims 8-10, 14-17, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff et al. (US 2016/0186434 A1) (“Krasnoff”), in view of Kolarik (US 2001/0002412 A1), and in view of Alexander (US 5112665) or White (US 5174231).
With respect to claim 8, Krasnoff discloses a cementitious composite for in-situ hydration (abstr., 0002), the cementitious composite comprising a first layer – element 20 – a cementitious mixture – element 30 - disposed along the first layer, the mixture including a plurality of particles, and a second layer disposed along the cementitious mixture, opposite the first layer – element 50 (0026, 0055, 0056, Fig.2), wherein the first layer and the second layer are configured to prevent the plurality of cementitious particles from migrating out of the cementitious composite (abstr.).
Krasnoff is silent with respect to an interconnected structure within the cementitious mixture and extending between the first layer and the second layer, the interconnected structure comprising a cured adhesive material that is flexible such that the cementitious composite can be rolled and unrolled prior to hydration of the cementitious mixture, the interconnected structure permitting hydration of the cementitious mixture.  Krasnoff discloses a cementitious composite that can be rolled and unrolled (Fig. 3).  
Kolarik discloses a porous stone-like body (abstr.), wherein an adhesive – element 5 – penetrates the stone like body binding stone particles (0124, Fig. 5).  The adhesive is an epoxy resin that can be flexible upon curing (0103).
Kolarik also discloses an adhesive provided to coat the porous stone particles (0136, Figs. 11 and 12).  The adhesive is an epoxy resin, which fully penetrates the 
Regarding the recitation “the interconnected structure permitting hydration of the cementitious mixture”, that recitation relates to how the composite would behave when in use.  Kolarik discloses that the adhesive does not penetrate the particles and may be drained to provide a more open aggregate structure (0136).  Since Kolarik discloses an open aggregate structure it would have been obvious to one of ordinary skill in the art that the composite of Krasnoff and Kolarik would include an interconnected structure according to Kolarik that would permit hydration of the cementitious mixture of Krasnoff.
Krasnoff discloses the composite includes a structure layer – element 40 (0026, Fig. 2), and discloses that the layers are coupled together (0027), but is silent with 
Alexander discloses a cementitious composite wherein the first layer and the second layer are secured to each other using a quilting process (abstr., col. 4, lines 42-50).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to couple the first layer and the second layer of Krasnoff using a quilting process, as such process is known in the art of cementitious composites as a way of securing the layers together.  Since the first and the second layers of Krasnoff would be coupled together, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the structure that is located between the first and the second layers would be also secured to the first and the second layers (Krasnoff, 0027, Fig. 2).
White discloses a cementitious composite wherein the first layer and the second layer are secured to each other using a needle punching process (abstr., col. 4, lines 61-68, col. 6, lines 65-68, col. 7, lines 1-25, Figs. 1 and 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to couple the first layer and the second layer of Krasnoff using a needle punching process, as such process is known in the art of cementitious composites as a way of securing the layers together.  Since the first and the second layer of Krasnoff would be coupled together, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the structure that is located 
Regarding claim 9, Krasnoff, Kolarik, Alexander and White teach the composite of claim 8.  Since the first and the second layers of Krasnoff would be coupled together and secured to each other, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the structure that is located between the first and the second layers would be also secured to the first and the second layers (Krasnoff, 0027, Fig. 2).
As to claim 10, Krasnoff, Kolarik, Alexander and White teach the composite of claim 9.  Alexander discloses a strand that is sewn into the cementitious composite, the strand extending between the first layer and the second layer to secure the first layer and the second layer together (col. 4, lines 25-30, Figs. 1 and 2), thus, in the composite of Krasnoff and Alexander the composite comprises a strand that is sewn into the cementitious composite of Krasnoff, the strand extending between the first layer and the second layer to secure the first layer and the second layer together.
With respect to claim 14, Krasnoff, Kolarik, Alexander and White teach the composite of claim 8.  White teaches a composite wherein the first layer and the second layer are secured to each other using the needle punching process (col. 7, lines 1-25).
Regarding claim 15, Krasnoff, Kolarik, Alexander and White teach the composite of claim 14.  White teaches a composite comprising a plurality of fibers that extend between the first layer and the second layer to secure the first layer and the second layers together, wherein the plurality of fibers are pulled from the first layer and the second layer during the needle punching process (col. 7, lines 11-25), thus, it would 
As to claim 16, Krasnoff, Kolarik, Alexander and White teach the composite of claim 15.  White teaches a composite wherein the plurality of fibers are pulled from both the first layer and the second layer (col. 7, lines 11-25), thus, it would have been obvious to one of ordinary skill in the art that in the composite of Krasnoff a plurality of fibers would be pulled from both the first layer and the second layer.
With respect to claim 17, Krasnoff, Kolarik, Alexander and White teach the composite of claim 8.  Krasnoff discloses the composite including a membrane coupled to an exterior surface of the first layer, the membrane configured to waterproof the first layer (0075)
Regarding claim 22, Krasnoff, Kolarik, Alexander and White teach the composite of claim 8.   Alexander discloses a strand that is sewn into the cementitious composite, the strand extending between the first layer and the second layer to secure the first layer and the second layer together (col. 4, lines 25-30, Figs. 1 and 2).
Regarding claim 23, Krasnoff, Kolarik, Alexander and White teach the composite of claim 8.  Alexander discloses the quilting process as discussed above with respect to claim 8.  Alexander discloses a first strand that is sewn between the first layer and the second layer of the cementitious composite, and a second strand sewn between the first layer and the second layer of the composite, thus, the first strand is sewn between .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff, in view of Kolarik, Alexander or White, and further in view of CN101863631 A (“'631”), as interpreted from the Written Opinion of ISA of June 9 (“Written Opinion”).
With respect to claim 21, Krasnoff, Kolarik, Alexander and White teach the composite of claim 8, but are silent with respect to the first layer and the second layer forming a single outer layer as recited in the claim.  Written Opinion states that '631 discloses a cementitious composite wherein the first layer and the second layer are coupled together so that a single outer layer surrounds the cementitious mixture (Box Number V of the Written Opinion).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to couple together the first and second layer of Krasnoff so that a single outer layer surrounds the cementitious mixture to enclose the mixture.




Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff et al. (US 2016/0186434 A1) (“Krasnoff”), in view of Alexander (US 5112665).
With respect to claim 13, Krasnoff discloses a cementitious composite for in-situ hydration (abstr., 0002), the cementitious composite comprising a structure layer – element 40 – having a first side and an opposing second side (0026, Fig. 2), a first layer – element 20 – a cementitious mixture – element 30 - disposed along the first side of the structure layer, a second layer disposed along the opposing second side of the structure layer – element 50 (0026, 0055, 0056, Fig. 2).
Krasnoff discloses the cementitious mixture – element 30 – disposed between the first layer and the second layer, the cementitious mixture comprising a plurality of cementitious particles (0005-0007, 0026, 0055, 0056, Fig. 2).  Krasnoff is silent with respect to a first strand layer, a second strand layer, and a plurality of struts as recited in the claim, as well as a first strand being sewn only between the first layer and the first strand layer to secure the first layer directly to the first side of the structure layer and a second strand sewn only between the second layer and the second strand layer to secure the second layer directly to the opposing second side of the structure layer.
Alexander discloses a cementitious composite comprising a structure layer including a first strand layer positioned at the first side and having a first plurality of nodes – a layer wherein the strands are secured to layer 12, a second strand layer positioned at the opposing second side and having a second plurality of nodes – a layer wherein the strands are secured to layer 14, and a plurality of struts – elements 18 corresponding to struts - extending between the first plurality of nodes and a second 
Alexander discloses a first strand that is sewn between the first layer and the first side of the water-swellable clay layer 16, wherein the first layer is secured directly to the first side of layer 16 (col. 4, lines 25-30, Figs. 1 and 2), and a second strand sewn between the second layer and opposing second side of layer 16, wherein the second layer is directly secured to the opposing second side of layer 16 (col. 4, lines 25-30, Figs. 1 and 2).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to couple the first layer and the second layer of Krasnoff using a quilting process as disclosed in Alexander (abstr., col. 4, lines 42-50), as such process is known in the art of cementitious composites as a way of securing the layers together.  It would have been obvious to one of ordinary skill in the art that in the composite of Krasnoff and Alexander, including the interconnected structure, the first strand would be sewn only between the first layer and the first strand layer and the second strand would be sewn only between the second layer and the second strand layer, as changes in size are within the purview of a person skilled in the art (MPEP 2144.04), wherein the first layer would be secured directly to the first side of the structure layer and the second layer would be secured directly to the opposing second side of the structure layer.
Regarding claim 34, Krasnoff and Alexander teach the composite of claim 13.  Alexander discloses the first strand layer, the second strand layer and the struts being flexible (col. 4, lines 25-28).  The recitation “such that the cementitious composite can .

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff et al. (US 2016/0186434 A1) (“Krasnoff”), in view of CN 101863631 A as interpreted from the Written Opinion of ISA of June 9, 2018, and Kolarik (US 2001/0002412 A1).
With respect to claim 25, Krasnoff discloses a cementitious composite for in-situ hydration (abstr., 0002), the cementitious composite comprising a first outer layer – element 20 – a cementitious mixture – element 30 - disposed along the first outer layer, the mixture including a plurality of particles, and a second outer layer disposed along the cementitious mixture, opposite the first layer – element 50 (0026, 0055, 0056, Fig. 2), wherein the first layer and the second layer are configured to prevent the plurality of cementitious particles from migrating out of the cementitious composite (abstr.).
Krasnoff is silent with respect to a single outer layer having a first end and an opposing second end, wherein the first end and the opposing second end of the single outer layer are coupled together such that the single outer layer surrounds the cementitious mixture.
Written Opinion states that '631 discloses a cementitious composite wherein the first layer and the second layer are coupled together so that a single outer layer that surrounds the cementitious mixture is formed (Box Number V of the Written Opinion).  It 
Krasnoff and the Written Opinion disclose that the top portion of the single outer layer corresponding to the first outer layer and the bottom portion of the single outer layer corresponding to the second outer layer are disposed along a top side of the cementitious mixture and the bottom side of the cementitious mixture, respectively (0025, 0055, 0056, Fig. 2).
Regarding an interconnected structure comprising a cured adhesive material disposed within the cementitious mixture, Kolarik discloses a porous stone-like body (abstr.), wherein an adhesive is provided to coat the porous stone particles (0124, 0136, Figs. 5, 11 and 12).  The adhesive is an epoxy resin, which penetrates the stone-like body (0136), wherein the adhesive can be formed of impregnate composition 23, which can be the same as the adhesive – element 5 (0077), which can be flexible upon curing (0103), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the cured adhesive forms an interconnected structure comprising a cured adhesive material within the stone-like body to strengthen the structure comprising a plurality of particles (0124, 0135, Figs. 5, 11, 12).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the cementitious mixture of Krasnoff with the adhesive of Kolarik so that it forms an interconnected structure within 
Regarding claim 26, Krasnoff, '631, and Kolarik teach the composite of claim 25.  Regarding the first end and the opposing second end being coupled together as disclosed in the claim, Krasnoff discloses that the opposing ends of composites can be joined using ultrasonic welding (0097).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to couple the first .

Claims 27, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff , in view of CN 101863631 A as interpreted from the Written Opinion of ISA of June 9, 2018, Kolarik (US 2001/0002412 A1) and Alexander (US 5112665).
As to claim 27, Krasnoff, '631, and Kolarik teach the composite of claim 25. 
Alexander discloses a cementitious composite wherein a first layer and a second layer are secured to each other using a quilting process (abstr., col. 4, lines 42-50).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to couple the top portion of the single outer layer and the bottom portion of the single outer layer of Krasnoff using a quilting process, as such process is known in the art of cementitious composites as a way of securing the layers together.  
Since the top portion and the bottom portion of Krasnoff are secured to each other using the quilting process, as discussed above with respect to claim 25, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the structure that is located between the top and the bottom portions would also be secured to the top and bottom portions (Krasnoff, 0027, Fig. 2).
As to claim 28, Krasnoff, '631, Kolarik and Alexander teach the composite of claim 27.  Alexander discloses a strand that is sewn into the cementitious composite, the strand extending between the top portion and the bottom portion to secure the first layer and the second layer together (col. 4, lines 25-30, Figs. 1 and 2), thus, in the 
Regarding claim 30, Krasnoff, '631, Kolarik and Alexander teach the composite of claim 27.  Since Krasnoff’s composite includes the structure layer disposed between the top portion and the bottom portion (0026), and Alexander discloses a first strand and a second strand sewn into the cementitious composite during quilting (abstr., col. 4, lines 42-50, Figs. 1 and 2), it would have been obvious to one of ordinary skill in the art that in the composite of Krasnoff and Alexander, the first strand would be securing the top portion of Krasnoff to a first side of the interconnected structure and the second strand would be securing the bottom portion to an opposing second side of the interconnected structure.

Claims 31 and 32   is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff , in view of CN 101863631 A as interpreted from the Written Opinion of ISA of June 9, 2018, Kolarik (US 2001/0002412 A1) and White (US 5174231).
With respect to claim 31, Krasnoff, '631, and Kolarik teach the composite of claim 
White discloses a cementitious composite wherein the first layer and the second layer are secured to each other using a needle punching process (abstr., col. 4, lines 61-68, col. 6, lines 65-68, col. 7, lines 1-25, Figs. 1 and 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to secure the top portion and the bottom portion of Krasnoff to each other using a 
Regarding claim 32, Krasnoff, '631, Kolarik and White teach the composite of claim 31.  White teaches a composite comprising a plurality of fibers that extend between the first layer and the second layer to secure the first layer and the second layer together, wherein the plurality of fibers are pulled from the first layer and the second layer during the needle punching process (col. 7, lines 11-25), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the composite of Krasnoff and White would comprise a plurality of fibers that extend between the first layer and the second layer to secure the first layer and the second layer together, wherein the plurality of fibers are pulled from the first layer and the second layer.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff, in view of Alexander, and further in view of Kolarik (US 2001/0002412 A1)
Krasnoff and Alexander teach the composite of claim 13, but are silent with respect to at least the struts comprising a cured adhesive material.  Kolarik discloses a porous stone-like body (abstr.), wherein an adhesive – element 5 – penetrates the stone-like body binding stone particles (0124, 0136, Figs. 5, 11, 12).  The adhesive is an epoxy resin that can be flexible upon curing (0103).  Thus, it would have been obvious to one of ordinary skill in the art to form the strands of Alexander that are flexible (col. 4, lines 27-28), and have been interpreted to correspond to struts recited in .

Response to Arguments
Applicant’s arguments filed on Dec. 9, 2021 have been fully considered.
The Applicant has argued Kolarik fails to teach or suggest an interconnected structure comprising a cured adhesive material that is flexible.  The Examiner notes Kolarik discloses that adhesive – element 5 – that is used to penetrate the stone-like body to bind stone particles, and which can also be the same as the impregnate composition 23 used as adhesive – element 20 – can be flexible (0077, 0103, 0124, 0136).
Regarding claim 13, the Applicant has argued neither Krasnoff nor Alexander teach the newly added features of claim 13, of a first strand layer, a first plurality of nodes, a second strand layer, a second plurality of nodes, and a plurality of struts as recited in the claim, as well as a first strand being sewn only between the first layer and the first strand layer to secure the first layer directly to the first side of the structure layer and a second strand sewn only between the second layer to the second strand layer to secure the second layer directly to the opposing second side of the structure layer.
The Examiner notes Alexander discloses a cementitious composite comprising a structure layer including a first strand layer positioned at the first side of the structure layer and having a first plurality of nodes – a layer wherein the strands are secured to layer 12, a second strand layer positioned at the opposing second side of the structure layer and having a second plurality of nodes – a layer wherein the strands are secured 
Alexander discloses a first strand that is sewn between the first layer and the first side of the water-swellable clay layer 16, wherein the first layer is secured directly to the first side of layer 16 (col. 4, lines 25-30, Figs. 1 and 2), and a second strand sewn between the second layer and opposing second side of layer 16, wherein the second layer is directly secured to the opposing second side of layer 16 (col. 4, lines 25-30, Figs. 1 and 2).  
As changes in size are within the purview of a person skilled in the art (MPEP 2144.04), it would have been obvious to one of ordinary skill in the art that in the composite of Krasnoff and Alexander the first strand would be sewn only between the first layer and the first strand layer and the second strand would be sewn only between the second layer and the second strand layer, as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).  Furthermore, the preamble of claim 13 is open ended, and thus there can be additional elements present in the composite of claim 13.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783